UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
EDWARD BROWN,

                             Plaintiff,                MEMORANDUM & ORDER
                                                       17-CV-2561(JS)(ARL)
           -against–

SPRINT CORPORATE SECURITY SPECIALIST,
WENDY KLANG, and DANIELLE WHITMER,

                         Defendants.
-------------------------------------X
APPEARANCES
For Plaintiff:      Edward Brown, pro se
                    14-A-4702
                    Green Haven Correctional Facility
                    P.O. Box 4000
                    Stormville, New York 12582

For Defendants
Sprint & Whitmer:       Frank Thomas Spano, Esq.
                        Polsinelli PC
                        600 Third Avenue
                        New York, New York 10016

For Defendant
Klang:                  Laurel R. Kretzing, Esq.
                        Office of the Nassau County Attorney
                        1 West Street
                        Mineola, New York 11501

SEYBERT, District Judge:

           Before the Court in this 42 U.S.C. § 1983 (“Section

1983”)   action   are   motions    to   dismiss    from     Defendants   Sprint

Corporation (sued herein as Sprint Corporate Security Subpoena

Specialist)     (“Sprint”)   and   Danielle       Whitmer    (“Whitmer,”   and

together with Sprint, the “Sprint Defendants”) (Sprint Defs.’

                                        1
Mot.,    D.E.   24)   and   Defendant   Wendy      Klang   (“Klang,”    and

collectively,    “Defendants”)   (Klang     Mot.   D.E. 34).      For   the

following reasons, Defendants’ motions are GRANTED.

                               BACKGROUND

            Pro se Plaintiff Edward Brown commenced this action in

April 2017, alleging that between December 20 and December 31,

2012, “a woman named Wendy Klang wrote a letter to [his] cell phone

carrier Sprint requesting copies of [his] phone records without a

court order or a subpoena, or warrant.” (Compl., D.E. 2, at 3-

4.)1,2   He further contends that “Sprint Corporate Security Officer

Danielle Whitmer granted her request and sent [his] records to a

third party.” (Compl. at 4.) In his 2014 Notice of Claim, attached

to the Complaint as an exhibit, Plaintiff indicated that Sprint

had “giv[en his] phone records out without getting an authorized

court-ordered subpoena first.” (Compl. at 11.)             Plaintiff seeks

five million dollars in damages. (Compl. at 5.)

            The Sprint Defendants filed a motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim.    In support of their motion, the Sprint Defendants rely

upon documents outside the Complaint and thus seek to convert their


1 Though Plaintiff’s April 5, 2017 Complaint has 32 unnumbered
pages on ECF, many of the pages and exhibits are duplicates.
The Complaint appears to be 8 pages with 3 pages of exhibits.

2 The Court will use the page numbers generated by the ECF System
when referring to documents filed by Plaintiff.
                                   2
motion pursuant to Rule 12(d) to one for summary judgment under

Rule 56.    (Sprint Defs.’ Mot.; Sprint Defs.’ Br., D.E. 25, at 1.)

Specifically, the Sprint Defendants rely upon an affidavit from

Calli Keep, a custodian of Sprint’s records, (Calli Aff., D.E. 27),

and a copy of a grand jury subpoena (“the Subpoena”) from the

Nassau County District Attorney’s Office (Spano Aff., D.E. 26, and

Subpoena,    Ex.   1,    D.E.   26   at    2-4).    Essentially,     the   Sprint

Defendants argue that, contrary to the allegations in Plaintiff’s

Complaint,    they      released     his   phone   records    to   the   District

Attorney’s Office in response to the Subpoena.               (Sprint Defs.’ Br.

at 1.)

             Klang, a Nassau County Assistant District Attorney, also

submitted a motion to dismiss the Complaint for failure to state

a claim.     She also seeks conversion.            (Klang Mot.; Klang Decl.,

D.E. 35; Klang Br., D.E. 36.)              She argues that (1) Plaintiff had

no reasonable expectation of privacy in the cell phone subscriber

information, (Klang Br. at 6-9); (2) Plaintiff’s claims are time-

barred under the Stored Communications Act (“SCA”) (18 U.S.C.

§ 2701, et seq.) (Klang Br. at 4-6); and (3) she is shielded by

qualified immunity for any actions taken in furtherance of an

investigation (Klang Br. at 9-10).

             Plaintiff then filed two responses to the motions to

dismiss. (Pl.’s Opp. 1, D.E. 37; Pl.’s Opp. 2, D.E. 39.) Plaintiff

notes that this Court is required to construe his pleadings

                                           3
liberally and states that the Subpoena was not signed by a judge.

(Pl.’s Opp. 1 at 3-4.)      He appears to argue that the Subpoena was

Rosario material that was never disclosed to him.               He arguably

seeks to amend his Complaint to include a Rosario claim.             (Pl.’s

Opp. 2 at 2.)   He also states that under Carpenter v. United States

(138 S. Ct. 2206, 201 L. Ed 2d 507 (2018)), a recent Supreme Court

decision, “the government acquisition of cell site records was a

Fourth Amendment search [and] a warrant is required.”                (Pl.’s

Opp. 2 at 3.)

            Klang replied, arguing that Carpenter pertains only to

cell site records that track a person’s location, “information

that is not at issue in this case.”        (Klang Reply, D.E. 40, at 1.)

Klang also contends that to the extent Plaintiff seeks to amend

his Complaint to include Rosario claims, he should not be permitted

to because he has not provided sufficient detail.           (Klang Reply at

4-5.)

            Plaintiff then filed another response, arguing that he

had never received a copy of the Subpoena during his underlying

criminal    trial.    Further,   he   notes   there   is   no   “grand   jury

for[ema]n    signature     and   stating      probable     cause   for    the

[S]ubpoena.”    (Pl.’s Reply, D.E. 41, at 2-3.)          He states that his

“appellate attorney is making a 440 motion on the grounds of a

Rosario violation.”      (Pl.’s Reply at 3.)



                                      4
                                   DISCUSSION

I.   Rule 12(d) Conversion

            Under Rule 12(d), where “matters outside the pleadings

are presented to and not excluded by the court, [a] motion [to

dismiss] shall be treated as one for summary judgment and disposed

of as provided in Rule 56.”           FED. R. CIV. P. 12(d).     “In other

words, if parties submit extrinsic evidence, the court has two

options: (1) it may exclude such evidence and decide the motion on

the complaint alone or (2) convert the motion to one for summary

judgment    and   consider   the    extrinsic   evidence.”     Vailette   v.

Lindsay, 11-CV-3610, 2014 WL 4101513, at *7 (E.D.N.Y. Aug. 18,

2014).

            “Federal courts have complete discretion to determine

whether or not to accept the submission of any material beyond the

pleadings offered in conjunction with a Rule 12(b)(6) motion, and

thus complete discretion in determining whether to convert the

motion to one for summary judgment; this discretion generally will

be exercised on the basis of the district court’s determination of

whether or not the proffered material, and the resulting conversion

from the Rule 12(b)(6) to the Rule 56 procedure, is likely to

facilitate the disposition of the action.”           Stephens v. Bayview

Nursing & Rehab. Ctr., No. 07–CV–596, 2008 WL 728896, at *2

(E.D.N.Y. Mar. 17, 2008) (internal quotation marks and citation

omitted).

                                       5
           Here, Defendants have submitted documentary proof that

the allegations in Plaintiff’s Complaint are not true.              Plaintiff

alleged that Sprint provided his cell phone records to the District

Attorney’s Office without a subpoena; the Subpoena and affidavit

from Sprint’s custodian of records conclusively establish that

Sprint only released them in response to a grand jury subpoena

from the Nassau County District Attorney’s Office.              Thus, these

external documents are “likely to facilitate the disposition of

[this] action.” Stephens, 2008 WL 728896 at *2 (internal quotation

marks and citations omitted).        Further, the Court notes that with

each motion, Defendants have provided Plaintiff with adequate

notice under Local Civil Rule 12.1, which requires that notice be

given to pro se plaintiffs when a represented party moves to

dismiss the complaint and refers to matters outside the pleadings.

The notice here includes the full text of Federal Rule of Civil

Procedure Rule 56, as Local Civil Rule 12.1 requires.            (See Klang

Mot.;   Sprint    Defs.’   Notice,    D.E.    30.)    These   notices     were

effective, as Plaintiff responded to Defendants’ documents and

arguments in his replies.

           The    Court    also    notes   that   Plaintiff   has    attached

exhibits   to    his   Complaint    and    made   further   allegations    and

arguments in his additional papers.          “In general, ‘a court may not

look outside the pleadings on a Rule 12(b)(6) motion to dismiss.

However, the mandate to read the papers of pro se litigants

                                       6
generously makes it appropriate to consider plaintiff’s additional

materials, such as his opposition memorandum.’”               Burgess v. Goord,

No. 98–CV–2077, 1999 WL 33458, at *1 n.1 (S.D.N.Y. Jan. 26, 1999)

(quoting Gadson v. Goord, 96-CV-7544, 1997 WL 714878, at *1, n.w

(S.D.N.Y. Nov. 17, 1997).       Thus, the Court finds it appropriate to

consider the additional documents submitted by all parties and

convert the motions to Rule 56 motions for summary judgment.

II.    Rule 56 Summary Judgment

             Summary    judgment    will   be   granted   where    the    movant

demonstrates that there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a).       A genuine factual issue exists where “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”        Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed 2d 202 (1986).                    The

movant bears the burden of establishing that there are no genuine

issues of material fact.       Gallo v. Prudential Residential Servs.,

L.P., 22 F.3d 1219, 1223 (2d Cir. 1994).               Once the movant makes

such   a   showing,    the   non-movant    must   proffer      specific    facts

demonstrating “a genuine issue for trial.”             Giglio v. Buonnadonna

Shoprite LLC, No. 06-CV-5191, 2009 WL 3150431, at *4 (E.D.N.Y.

Sept. 25, 2009) (internal quotation marks and citation omitted).

Conclusory     allegations     or   denials     will    not    defeat    summary

judgment.     Id.     In reviewing the summary judgment record, “‘the

                                       7
court   is    required    to   resolve       all   ambiguities       and    draw   all

permissible factual inferences in favor of the party against whom

summary judgment is sought.’”          Sheet Metal Workers’ Nat’l Pension

Fund v. Vadaris Tech. Inc., No. 13-CV-5286, 2015 WL 6449420, at *2

(E.D.N.Y. Oct. 23, 2015) (quoting McLee v. Chrysler Corp., 109

F.3d 130, 134 (2d Cir. 1997)).                “When a pro se party opposes

summary   judgment,      ‘although    the     same       standards   for    dismissal

apply, a court should give the pro se litigant special latitude.’”

Minima v. N.Y. City Emps.’ Retirement Sys., 11-CV-2191, 2012 WL

4049822, *4 (E.D.N.Y. Aug. 17, 2012) (quoting Ibeawuchi v. United

States, 209 F.R.D. 320, 321–22 (S.D.N.Y.2002)); see also Erickson

v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d

1081 (2007) (“A complaint filed by a pro se litigant is to be

construed liberally and however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by

lawyers.”) (internal quotation marks and citation omitted).

              Even   giving    Plaintiff       special       latitude,      for    the

following      reasons,     the     Court     finds       that   Defendants        have

established their entitlement to summary judgment dismissing the

Complaint.

III. Plaintiff’s Claims

              Plaintiff brings his claims under Section 1983, and his

papers indicate that he alleges a Fourth Amendment violation and

a   Rosario    violation.      To    establish       a    Section    1983   claim,   a

                                         8
plaintiff must demonstrate that the defendant violated a “right,

privilege, or immunity secured by the Constitution or laws of the

United States . . . by a person acting under the color of state

law.”        Charles v. Cty. of Orange, N.Y., No. 16-CV-5527, 2017 WL

4402576, at *6 (S.D.N.Y. Sept. 29, 2017); 42 U.S.C. § 1983.

Section 1983 “‘is not itself a source of substantive rights, but

a method for vindicating federal rights elsewhere conferred by

those parts of the United States Constitution and federal statutes

that it describes.’”             Nasca v. Cty. of Suffolk, 933 F. Supp. 2d

437, 442 (E.D.N.Y. 2013) (quoting Baker v. McCollan, 443 U.S. 137,

145 n.3, 99 S. Ct. 2689, 2695, 61 L. Ed. 2d 433 (1979)).

        A.     Fourth Amendment Violation

               In reviewing the Complaint and Notice of Claim, it is

clear that when Plaintiff commenced this action, he believed that

Sprint disclosed his phone records without a subpoena of any kind.

(See Compl. at 3-4, 11.)             When he received a copy of the Subpoena

with Defendants’ moving papers, he changed course and argued that

(1)   the      Subpoena    was    not   sufficient,   because     a    warrant   was

required; and (2) the Subpoena was Rosario material that should

have been disclosed to him during trial.                (See generally Pl.’s

Opp. 1 and Opp. 2.)               Because Plaintiff now concedes that the

information was disclosed pursuant to a subpoena, the Court will

not   devote      time    to   the   mistaken   assumption   in       his   original



                                           9
Complaint that the Sprint Defendants released the records without

one.

              Next,   Plaintiff’s      cursory        argument    that    Carpenter

requires a warrant for cell site records is unavailing because he

has not alleged that the material at issue included cell site

records.      As Carpenter explained, “historical cell phone records

[ ] provide a comprehensive chronicle of the user’s past movements”

(138 S. Ct. at 2211) and involve the intersection of “a person’s

expectation of privacy in his physical location and movements”

(id.    at   2215)    with    his   lack    of    “expectation    of     privacy    in

information he voluntarily turns over to third parties” (id. at

2216).       In determining that cell site records were subject to

Fourth Amendment warrant protection, the majority noted that its

holding that “an individual maintains a legitimate expectation of

privacy in the record of his physical movements as captured through

CSLI [cell site location information]” (id. at 2217) was “a narrow

one” (id. at 2220). Thus, under Carpenter, no warrant was required

here.

              Carpenter      focuses   on       the   intrusion   of     tracking    a

person’s physical movements, which Plaintiff does not allege is at

issue here.     Further, the majority “certainly [did] not . . . say

that all orders compelling the production of documents will require

a showing of probable cause.           The Government will be able to use



                                           10
subpoenas to acquire records in the overwhelming majority of

investigations.”   Id. at 2222.

          Here, the Subpoena requested

          For the period November 1, 2012 to December
          31, 2012, (1) any and all subscriber and
          billing information, to include subscriber’s
          Social Security number; and (2) call detail
          records for the following cellphone number(s):
          516-472-1312.


(Spano Aff. and Subpoena, Ex. 1.)       The Subpoena did not seek cell

site information, and Plaintiff has made no allegations that cell

site information was ultimately involved.       He does not state that

Defendants ended up with location information that tracked his

movements. “Basic subscriber data . . . enjoy[s] no privacy

protection because the data is incidental to the use of the

telephone, and contains no content information.”      United States v.

Davis, No. 10-339-HA, 2011 WL 2036463, at *3 (D. Oregon May 24,

2011).

          Even if Carpenter could be so expansively read as to

cover the material at issue here, “the touchstone of the Fourth

Amendment is reasonableness.”     Ohio v. Robinette, 519 U.S. 33, 39,

117 S. Ct. 417, 421, 135 L. Ed. 2d 347, (1996) (internal quotation

marks and citation omitted).    At the time the Subpoena was issued

and the information was given to the District Attorney, Carpenter

had not yet been decided.      It was thus perfectly reasonable for

Defendants to use the Subpoena.        See United States v. Zodhiates,

                                  11
901 F.3d 137, 141, 143-44 (2d Cir. 2018) (in the suppression

context, applying the good faith exception to the exclusionary

rule and holding that the government properly used a subpoena to

obtain phone records disclosing “service location[s]” that “showed

the general vicinity of [a] cell phone when [a] call was made or

received” because it complied with pre-Carpenter precedent).

          Although Plaintiff does not address it in his papers,

the SCA governs the release of electronic records, such as the

phone records here.   It provides that

          A provider of electronic communication service
          or remote computing service shall disclose to
          a governmental entity the (A) name; (B)
          address; (C) local and long distance telephone
          connection records, or records of session
          times and durations; (D) length of service
          (including start date) and types of service
          utilized; (E) telephone or instrument number
          or other subscriber number or identity,
          including any temporarily assigned network
          address; and (F) means and source of payment
          for such service (including any credit card or
          bank account number), of a subscriber to or
          customer of such service when the governmental
          entity   uses   an   administrative   subpoena
          authorized by a Federal or State statute or a
          Federal or State grant jury or trial
          subpoena[.]3


3 Under the New York State Criminal Procedure Law, a “‘subpoena”
includes a ‘subpoena duces tecum.’ A subpoena duces tecum is a
subpoena requiring the witness to bring with him and produce
specified physical evidence.” N.Y. Crim. Proc. Law § 610.10(3).
Further, “[a] district attorney, or other prosecutor where
appropriate, as an officer of a criminal court in which he is
conducting the prosecution of a criminal action or proceeding,
may issue a subpoena of such court, subscribed by himself, for
the attendance in such court or a grand jury thereof of any
                                12
18 U.S.C. § 2703(c)(2). Section 2703(c)(3) does not require notice

to the customer.     Further, “[a] good faith reliance on . . . a

grand jury subpoena . . . is a complete defense to any civil . .

. action brought under [the SCA] or any other law.”       18 U.S.C.

§ 2707(e).     Under the SCA, Defendants properly used a grand jury

subpoena for the information.    The Sprint Defendants additionally

relied in good faith upon the Subpoena, giving them “a complete

defense” to the action.    18 U.S.C. § 2707(e).

             Further, as to Klang, although “[p]rosecutors generally

enjoy absolute immunity from liability in suits seeking damages

for acts carried out in their prosecutorial capacities” (Williams

v. District Attorney of Queens County, No. 16-CV-2978, 2016 WL

3962976, at *1 (E.D.N.Y. July 21, 2016), only “qualified immunity

attaches ‘when a prosecutor performs the investigative functions

normally performed by a detective or police officer,’ such as

‘searching for the clues and corroboration that might give probable

cause.’”     O’Neal v. Morales, 679 F. App’x 16, 18 (2d. Cir. 2017)

(quoting Buckley v. Fitzsimmons, 509 U.S. 259, 273, 113 S. Ct.

2606, 2616, 125 L.Ed.2d 209 (1993)); see also Rodrigues v. City of

N.Y., 193 A.D.2d 79, 85, 602 N.Y.S.2d 337, 341 (1993) (prosecutor’s

issuance of grand jury subpoenas is investigative). “This immunity



witness whom the people are entitled to call in such action or
proceeding.” Id. § 610.20(2).
                                  13
law applies to . . . actions under section 1983.”             O’Connell v.

United States, No. 15-CV-6512, 2017 WL 3701856, at *2 (E.D.N.Y.

Aug. 25, 2017).

           Qualified immunity protects government officials from

civil liability “as long as their conduct does not violate clearly

established   statutory   or    constitutional       rights   of    which   a

reasonable person would have known” and “therefore only applies if

the official action was objectively legally reasonable in light of

the legal rules that were clearly established at the time it was

taken.” Morse v. Fusto, 804 F.3d 538, 550 (2d Cir. 2015) (internal

quotation marks and citations omitted).             Here, the Court finds

that Klang’s investigative actions relating to the Subpoena were

objectively   legally   reasonable      and   did   not   violate    clearly

established statutory or constitutional rights, and she is thus

entitled to qualified immunity.

           Alternatively, a civil action under the SCA must be

commenced no “later than two years after the date upon which the

claimant first discovered or had a reasonable opportunity to

discover the violation.”       18 U.S.C. § 2707(f).       Plaintiff filed

his Notice of Claim for “giving phone records out without getting

an authorized court ordered subpoena first” on August 26, 2014.

(Compl. at 11.)   He did not commence this action until April 5,

2017.   If construed under the SCA, his claims are time-barred.



                                   14
      B.     Rosario Claim

             Next, even treating Plaintiff’s replies as a hybrid

opposition     to    the   motions   to    dismiss    and   proposed   amended

complaint, see Minima, 2012 WL 4049822, at *1 n.3 (“treat[ing] the

filing as such because of plaintiff’s pro se status”), the amended

complaint fails to make out a cognizable Rosario violation.              “The

Rosario4 discovery rule requires the government to provide defense

counsel with any pre-trial written or recorded statements made by

a   government      witness   concerning    that     witness’s   testimony   in

court.” Bogan v. Bradt, 11-CV-1550, 2014 WL 12714530, *3 (E.D.N.Y.

Nov. 12, 2014).        The Subpoena simply directs Sprint to provide

subscriber and billing information and call detail records for a

designated phone number, and is signed by an Assistant District

Attorney.    Plaintiff has not alleged that there are any statements

in the Subpoena which could have been reasonably testified to.

See People v. Potter, 30 A.D.3d 313, 315, 818 N.Y.S.2d 54, 56

(2006) (“There is no evidence in the record that a subpoena issued

by the People constituted Rosario material”) (generally citing

Rosario).

             Moreover, “[t]he Rosario rule is grounded in the State’s

common law.      Although it is generally considered to be New York’s




4 New York established the rule in People v. Rosario, 9 N.Y.2d
286, 173 N.E.2d 881, 213 N.Y.S.2d 448 (1961), cert. denied 368
U.S. 866, 82 S. Ct. 117, 7 L. Ed. 2d 64 (1961).
                                      15
counterpart to a federal rule based on Jencks v. United States,

353 U.S. 657, 77 S. Ct. 1007, 1 L. Ed. 2d 1103 (1957), see 18

U.S.C.   §   3500,   the   Jencks    rule    has   not    been    construed      as

constitutional in nature.”          Morrison v. McClellan, 903 F. Supp.

428, 429 (E.D.N.Y. 1995) (internal quotation marks and citations

omitted).     Plaintiff has not demonstrated how the alleged Rosario

violation rises to a federal constitutional dimension giving rise

to a valid Section 1983 claim.              Indeed, he states that he is

pursuing the claim in a state court Criminal Procedure Law Section

440 action.

             Although generally “district courts should afford pro se

plaintiffs permission to amend their complaints at least once where

a liberal reading of the complaint suggests the existence of a

colorable claim,” Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003),

the Court does not find that a liberal reading of Plaintiff’s

papers   suggests    a   colorable    claim    here      (see    also   Cuoco    v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (“The problem with

[plaintiff’s] cause[] of action is substantive; better pleading

will not cure it.          Repleading would thus be futile.”).                  Any

amendments to Plaintiff’s claims that the release of his phone

records with the Subpoena violated his Fourth Amendment rights and

that the Subpoena was Rosario material would be futile.                 Thus, the

Complaint is dismissed with prejudice.



                                      16
                                CONCLUSION

       For   the   foregoing   reasons,   Defendants’   motions   (Docket

Entries 24 and 34) are GRANTED in their entirety.         The Complaint

is DISMISSED without leave to amend.          Within three days of the

filing of this Order, Defendants are directed to mail a copy of

this Order to the pro se Plaintiff and file proof of service on

ECF.     The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT______
                                          Joanna Seybert, U.S.D.J.

Dated:       January   31 , 2019
             Central Islip, New York




                                    17
